Case 1:19-cv-00037-PB Document 1-2 Filed 01/10/19 Page 1 of 1 l

  

U.S. Department of Homeland Security
Immigration and Customs Enforcement

10 New Eng!and Executive Park
Bur[ingfon, MA 01 803

 

June 5, 2018

Etty Tham

A#096 283 204

Strafford House of Correction
266 County Farm Road
Dover, NH 03 820

Notice to Alien of File Custody"Review

You are detained in the custody of the immigration and Custorns Enforcement Agency (ICE) and you are
required to cooperate with lCE in effecting your removal from the United States. IflCE has not removed you from the
United States within the removal period as set forth in INA 24l(a) (nonnally 90-days) of either: i) your entering ICE
custody with a final order of removal, deportation or exclusion, or 2) the date of any final order you receive while you
are in ICE custody, the ICE Deciding Ofiicial will review your case for consideration of release on an Order of
Supervision. Re]ease, however, is dependent on your demonstrating to the satisfaction of the Attorney General that you
will not pose a danger to the community and will not present a flight risk.

Your custody status will be reviewed on or about: 8/26/2018. The Deciding OHicial may consider, but is not
limited to considering the following:

l Criminal convictions and criminal conduct;

2. Other criminal and immigration history;

3. Sentence(s) imposed and time actually served;

4 History of escapes, failures to appear for judicial or other proceedings and other defaults;
5 Probation history;

6. Disciplinary problems while incarcerated;

7. Evidence of rehabilitative effort or recidivism;

8 Equities in the United States;

9. Cooperation in obtaining your travel documents;

lO. Any available mental health reports.

You may submit any documentation you wish to be reviewed in support of your release, prior to the date listed above,
to the attention of the Officer and address below. English translations must be provided pursuant to 8 CFR 103.2(b)(3).
You will be notified of the decision in your case when the custody review has been concluded. An attorney of other
person may submit materials on your behalf. The Field Office Director will notify you of the decision in your case.
Attached to this notice is a list of free or low cost legal representatives who may be able to provide assistance to you in
preparing your case

U.S. Department of Homeland Security
lmmigration and Customs Enforcement Agency
Attn: POCR Unit

lO New England Executive Park

Burlington, MA 01803

METHOD OF SERVI
l certify that this form was provided to the alien by: `an ) ` (Institution Mail)

( ) CC: Attorney of Reeord or Designated Representative

gewin Q£,Q&§ ih ing
;~ . ln, ` c*r)*i"\ le ' J `
w Signature of Ofticer Print d Naine of Ot`ficer Date

INFORMATION FOR CUST_()DY REVIEW

 

35

//

 

